Citation Nr: 0121385	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-10 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to increased rating for left knee replacement, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit Michigan, which continued a 30 percent rating for 
the veteran's left knee replacement.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's left knee replacement is productive of 
complaints of pain and weakness; objective medical evidence 
reveals extension to zero degrees and flexion limited to 90 
degrees, tenderness around the patella, but no knee 
instability, edema, effusion, or objective findings of pain 
on motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a left 
knee replacement have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. Part 4, including § 
4.71a, Diagnostic Code 5055 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected left knee 
replacement should be rated higher than the current 30 
percent rating.  Specifically, the veteran asserts that he 
experiences pain and weakness in his left knee, which limits 
his activities to an extent he believes is not adequately 
compensated by a 30 percent evaluation.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA"), 38 U.S.C.A. § 5103A (West Supp. 2001). 
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  It 
appears that in an April 2001 supplemental statement of the 
case, the veteran was provided with a copy of the new law, 
codified in part at 38 U.S.C.A. § 5103A (West Supp. 2001).  
The Board has also reviewed this appeal with respect to the 
VCAA, and finds that the requirements under the law have been 
met.  In that regard, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  Moreover, the claims file appears to 
contain all relevant service medical records and the veteran 
was afforded a VA examination as recently as January 2001.  
There is no indication in the file that there are additional 
relevant records that have not yet been associated with the 
claims file. As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38  C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

A brief summary of the history of this appeal is set forth as 
follows.  In a June 1953 rating decision, the veteran was 
granted service connection for a left knee injury, and 
received a 10 percent rating from December 1952.  That 
decision was based on evidence that included the veteran's 
service medical records, which showed a pre-existing injury 
that was aggravated by several in-service incidents, and 
which resulted in an April 1951 surgery to remove the medial 
meniscus of the left knee.  The service medical records also 
revealed a finding in the separation examination of internal 
derangement of the left knee.  

From the time of the original grant of service connection 
until 1998, a 10 percent rating for the veteran's left knee 
disability remained in effect, aside from a few periods of 
temporary total ratings assigned based on convalescence from 
surgeries.  In June 1998, the veteran submitted evidence of a 
total left knee replacement, and subsequent treatment.  Based 
on that surgery, in an August 1998 rating decision, the RO 
granted a 100 percent rating for the left knee, effective 
from June 1, 1998.  A 30 percent rating was assigned from 
August 1, 1999, and is presently in effect.  

In October 1999, the veteran underwent a routine VA 
examination to evaluate his status post total left knee 
arthroplasty.  Based on the results of that examination, in a 
November 1999 rating decision the RO continued the 30 percent 
rating.  The veteran disagreed with the November 1999 rating 
decision, and initiated this appeal.  Essentially, the 
veteran maintains that the 30 percent rating does not 
accurately reflect the level of impairment of his total left 
knee replacement. 

The veteran is presently assigned a 30 percent rating for his 
left total knee replacement pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, under which a 30 percent rating 
represents the minimum for prosthetic knee replacement.  For 
knee replacement with intermediate degrees of residual 
weakness, pain or limitation of motion, the diagnostic code 
directs a rating by analogy to DC 5256, representing 
ankylosis of the knee; DC 5261, representing limitation of 
leg extension; or DC 5262, representing impairment of the 
tibia and fibula.  Otherwise, under DC 5055, the next higher 
rating of 60 percent is available for a showing of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity. 

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the currently assigned 30 percent rating is proper, and 
the preponderance of the evidence is against a rating in 
excess of 30 percent at this time.  

Reviewing the more recent evidence of record reveals the 
following.  The report of a VA examination conducted in 
October 1999, showed subjective complaints of general pain 
and stiffness, as well as specific complaints of pain on 
walking long distances, and discomfort due to cold weather.  
The veteran also reported that climbing downstairs was 
difficult when he has a flare-up.  Objective findings 
revealed that the veteran did not require a brace, crutches, 
a cane, or corrective shoes.  There was no evidence of 
dislocation or recurrent subluxation.  Range of motion was 
from zero degrees extension to 90 degrees flexion.  There was 
no objective evidence of pain on motion.  There was also no 
evidence of edema, effusion, weakness, tenderness and 
instability.  The veteran was noted to have a slight gait 
problem, described as "not significant."  Diagnosis showed 
a total left knee replacement with 90 degrees of flexion and 
a stable joint.

Private treatment records from Dr. Bereza reflect a January 
2000 knee arthroscopy with medial and lateral retinacular 
releases and debridement of fibrous tissue, to correct a 
diminished range of motion following the left total knee 
replacement.  Follow-up records from February 2000, show 
improving range of motion following the procedure, with 
flexion to 95 degrees.  It was noted that additional follow-
up would be in one year for further assessment.

The report of a January 2001 VA examination indicated a 
review of the veteran's claims file by the examiner.  The 
veteran complained of weakness and pain in the left knee 
joint, as well as instability of the joint.  The veteran 
indicated that there was no locking, but there was more 
fatigabiltiy and lack of endurance.  The veteran stated that 
he walked a few blocks, he experienced more pain and 
weakness, and he had to rest, at which time a flare-up of the 
joint would occur.  The veteran reported that he was unable 
to go fishing, because walking caused pain.  He also reported 
problems carrying groceries and other heavy objects, due to 
the pain in his knee.  He reported that he could not go 
upstairs or downstairs.  The veteran indicated that he used a 
left knee brace, although it did not help him.  Objective 
findings revealed no episodes of dislocation or recurrent 
subluxation.  Range of motion was extension to zero degrees 
and flexion to 90 degrees with no pain.  There were stable 
and soft anterior and posterior cruciate ligaments; stable 
medial and collateral ligaments; no effusion; and tenderness 
around the patella, as well as restricted movement of the 
patella.

In view of the evidence presented, the Board finds that the 
veteran's left total knee replacement is properly rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  Although the evidence reflects the veteran's 
complaints of pain and weakness in the knee, including pain 
on walking, carrying heavy objects, and using stairs, the 
Board finds that the objective evidence of record does not 
support a finding that the veteran's symptoms are "severe," 
so as to meet the criteria for the next higher 60 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 
report of the January 2001 VA examination shows complaints of 
pain; similarly, the October 1999 VA examination addresses 
complaints of pain on walking long distances, and pain during 
flare-ups.  The veteran's flexion is limited to 90 degrees; 
however, there is no medical evidence of pain on motion.  
Moreover, while the veteran is described as having a slight 
gait problem, it is characterized as insignificant.  Despite 
the veteran's complaints of pain, he is still able to 
ambulate without any assistive devices, such as a cane or 
crutches.  While the veteran reported wearing a knee brace, 
he indicated that this brace did not help.  The medical 
evidence consistently indicates that the left knee does not 
manifest effusion, edema, instability in the ligaments, or 
subluxation. 

The Board does not question that the pain and weakness 
experienced by the veteran limits the amount of effort he can 
expend, and the quality of work he can perform.  However, the 
Board finds that the veteran's complaints are contemplated in 
the current 30 percent rating under DC 5055.  Despite the 
veteran's complaints of pain and weakness, the objective 
medical evidence in the October 1999 VA examination reveals 
x-ray evidence that the alignment of the knee prosthetic is 
satisfactory.  While the veteran's flexion was limited to 90 
degrees, there was no edema, effusion, instability, 
tenderness, or heat.  Moreover, at that time it was noted 
that there was no left knee weakness.  In the more recent 
April 2001 VA examination, the veteran still had flexion to 
90 degrees, but the ligaments were stable, and there was no 
effusion in the knee joint, although there was some 
tenderness around the patella.  There were no objective 
findings of knee weakness, although the veteran complained of 
weakness, particularly upon walking and lifting.  In short, 
the Board finds that the veteran's left knee replacement is 
properly evaluated as 30 percent disabling under DC 5055.  

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  According to DC 5055, for knee replacement 
with intermediate degrees of residual weakness, pain or 
limitation of motion, the knee may be rated by analogy to DC 
5256, representing ankylosis of the knee; DC 5261, 
representing limitation of leg extension; or DC 5262, 
representing impairment of the tibia and fibula.  In the 
present case, there is no clinical findings that the 
veteran's left knee is ankylosed.  Moreover, the Board finds 
that while the veteran's left knee flexion is limited to 90 
degrees, he has full extension, and the Board finds no 
evidence in the record that supports a higher rating by 
analogy to ankylosis.  38 C.F.R. § 4.71a, DC 5256.

The veteran's left knee replacement could be rated under 
Diagnostic Code 5260 (leg, limitation of flexion); however, 
the veteran's symptoms as shown by the evidence, reflect a 
limitation of flexion to only 90 degrees.  As shown by the 
January 2000 VA examination, 90 degrees is also the extent of 
pain free motion.  Such a limitation would warrant no more 
than a noncompensable rating under DC 5260.  The veteran's 
left knee replacement could be rated under Diagnostic Code 
5261 (leg, limitation of extension); however, the veteran's 
symptoms as shown by the evidence, reflect no limitation of 
extension, thus warranting no more than a noncompensable 
rating under that code.  

The veteran's left knee replacement could also be rated under 
DC 5262, which rates impairment of the tibia and fibula.  A 
30 percent rating is assigned for malunion of the tibia and 
fibula, with marked knee or ankle disability; a 40 percent 
rating is assigned for nonunion of the tibia and fibula, with 
loose motion, requiring a brace.  In the present case, while 
the veteran has recently indicated that he wears a brace on 
his left knee, the objective clinical evidence reveals that 
the ligaments in the knee are stable, and there is no 
evidence of loose motion.  Rather, the veteran has some 
restricted motion of the patella, and his leg flexion is 
limited to 90 degrees.  In short, the Board finds no evidence 
of impairment of the tibia and fibula so as to warrant a 
rating in excess of 30 percent under DC 5262.  Moreover, as a 
30 percent rating is the highest rating available under DC 
5257 (knee impairment), there is no basis for a higher rating 
under that provision.  In short, the Board finds that the 
current 30 percent rating for the veteran's left knee is 
appropriate, and there is no basis for a higher rating at 
this time.  

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's left knee 
replacement, as well as the current clinical manifestations 
of the disability and its effects on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  All other 
pertinent aspects of 38 C.F.R. Parts 3 and 4 have also been 
considered.  Should the veteran's disability increase in 
severity, he may be entitled to a higher evaluation; however, 
at present, there is no basis for a higher rating.  See 38 
C.F.R. § 4.1.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the veteran's 
service-connected left knee replacement has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 30 percent for left knee 
replacement, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

